PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/099,325
Filing Date: 2 May 2011
Appellant(s): Provisur Technologies, Inc.



__________________
Linda L. Palomar
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on May 10, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
1-In page 8, first paragraph of the Brief, the Appellant argues that the combination of the ribs of Drebing/Lindee and the lowering mechanism of Biggs is based on hindsight reasoning.  The Appellant cites paragraph [0024] in Biggs, “An important consideration is that the upper and lower conveyor belts 14 and 16 cooperate to substantially compress the meat product 100 between the upper and lower conveyor belts 14 and 16 to prevent rotation of the meat product 100 during the cutting thereof. In order to effectively press the meat product 100 between the upper and lower conveyor belts 14 and 16, the upper conveyor belt 16 must apply a significant downwards force on the meat product 100”, and paragraph [0056] in Drebing, “These ribs 114 securely grip the outer surface of the logs 24 without breaking through the surface or otherwise damaging the logs 24”, to support the argument “Providing the ribs of Drebing in combination with the raising and lowering mechanism is unnecessary and would undesirably deform the meat product”. These arguments are not persuasive.
In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
The combination of Lindee, Drebing, and Biggs is based on the knowledge of one skilled in the art.  The food slicers in Lindee and Drebing are for slicing food product of different types and sizes such as ham or salami or meat or sausage.  These types of food products have different diameters. Therefore, there is a need for adjusting the gap between the upper belts and the lower belts for loading and unloading the food product to and from the food slicers and for providing a desired gripping force on the food product during a slicing process.  Biggs teaches the food slicer having the upper belt and the lower belt being vertically adjustable for loading and unloading the meat product to and from the food slicer and for providing a desired gripping force on the meat product during a slicing process. For example, the gap between the upper belt and the lower belt is adjusted narrower for gripping a loaf of meat of small diameter.  Or the gap between the upper belt and the lower belt is adjusted larger for gripping a loaf of meat of large diameter or removing a loaf of meat from the slicing machine.  Therefore, one skilled in the art at the time the invention was made knows how the make the upper belts and the lower belts adjustable for accommodating food loaves of different sizes and for providing a desired gripping force during a slicing process.  Therefore, the combination of Lindee, Drebing and Biggs is based one the knowledge of one skilled in the art but not hindsight reasoning.
The Appellant argues that “providing the ribs of Drebing in combination with the raising and lowering mechanism (taught by Biggs) is unnecessary and would undesirably deform the meat product”. This argument is not persuasive.  Biggs teaches substantially compressing the meat product 100 between the upper and lower conveyor belts 14 and 16 to prevent rotation of the meat product 100 during the cutting process. Biggs does not teach using the upper belt and the lower belt to deform the meat product.  Therefore, when the teachings in Biggs are applied to the modified food slicer in Lindee/Drebing, one skill in the art would substantially compress the food product to prevent rotation of the food product during a cutting process but not deforming it. 
Furthermore, Lindee teaches a food slicer for slicing meat product into good slices and Drebing teaches a food slicer for slicing meat product (paragraph [005]) into good slices since no one wants to buy bad sliced meat product.  All Lindee, Drebing, and Biggs teach food slicers for making good sliced meat product. Therefore, when the teachings in Biggs are applied to the modified food slicer in Lindee/Drebing, one skilled in the art would apply substantially compressing force during a slicing process for preventing rotation of the meat product to produce good sliced meat product but not deforming it.
2-The Appellant argues that each rib of Drebing/Lindee is not activated (page 9 of the Brief).  This argument is not persuasive.
Claim 1 broadly claims “each food article gripper configured to engage and move a food article along a food article feed path, wherein each food article gripper is activated between a closed position…and an open position…”
In Lindee, the ribs on the lower surface of the upper belts (20, 22) that contact the food product 32 meet the limitation of the grippers since they “engage and move a food article 32 along a food article feed path”.   
When the gap between the upper belts (20, 22) and the lower belt (24, 26) are closed or opened as taught Bigg, the ribs on the lower surface of the upper belts (20, 22) are in a closed position (seizing the food article 32) or open position (releasing the food article 32).  Therefore, the combination of Lindee and Biggs meets “wherein each food article gripper is activated between a closed position…and an open position…”
The Appellant argues the combination of Lindee, Drebing, and Biggs does not teach each static rib being activated between a closed position and an open position. This argument is not persuasive.  The term “each” means every one of a group.  In this case, the term “each” means every rib on the lower surface of the upper belts (20, 22) in Lindee that contacts the food product 32. Every ribs on the lower surface of the upper belts (20, 22) that contacts the food product 32 moves to engage or disengage from the food article 32 upon adjusting movement of the upper belts and the lower belts.  Therefore, the combinations of Lindee, Drebing,and Biggs reads on the claim language.  It appears that the Appellant agues each gripper (894; Fig. 7A) independently activated as described in the Specification.  The Appellant is noted that the features upon which the Appellant relies (i.e., the gripper activated independently) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PHONG H NGUYEN/Examiner, Art Unit 3724           
                                                                                                                                                                                             Conferees:

/SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724                                                                                                                                                                                                        

/NATHANIEL E WIEHE/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.